UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6914



RESTONEY ROBINSON,

                                             Petitioner - Appellant,

          versus

NORTH CAROLINA ATTORNEY GENERAL; TOMMY LEE
TINSLEY; WALTER JOHNSON; PAUL B. CALHOUN;
HOWARD L. WOOTEN; W. PERRY MCNAIR; R. G.
WAULER; CARRIE A. MOCK; PARRY H. LEARY,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro.    James A. Beaty, Jr.,
District Judge. (CA-96-1)


Submitted:   October 17, 1996             Decided:   October 25, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Restoney Robinson, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994), amended
by Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1214. We have reviewed the record and the

district court's opinion accepting the recommendation of the magis-

trate judge and find no reversible error. Accordingly, we deny a

certificate of appealability and dismiss the appeal on the reason-

ing of the district court. Robinson v. Attorney General of North

Carolina, No. CA-96-1 (M.D.N.C. May 14, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2